Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00329-CV

                               IN THE INTEREST OF T.R.L., a Child

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-01666
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 25, 2013

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. Counsel

for appellant has filed a brief representing that he has conducted a professional evaluation of the

record and determined that there are no meritorious issues to raise on appeal. Counsel concludes

the appeal is frivolous. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio

May 21, 2003, order) (applying Anders procedure to appeals from orders terminating parental

rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.). In

compliance with the procedure in Anders, counsel sent a copy of counsel’s brief to appellant, and

informed appellant of her right to file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86

(Tex. App.—San Antonio 1997, no pet.). Appellant has not filed a pro se brief.
                                                                                  04-13-00329-CV


       After reviewing the record from the trial on the merits and counsel’s brief, we agree that

the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s judgment, and

grant counsel’s motion to withdraw. Id.


                                                Rebeca C. Martinez, Justice




                                              -2-